The finding that the employee was in the course of his employment at the time of the fatal accident is not without warrant in the record. The claimant, however, is not entitled to an award, for her divorce from Snyder was void (Caldwell v.Caldwell, 298 N.Y. 146) and hence she is not the widow of the deceased employee.
The order of the Appellate Division should be reversed and the claim dismissed, with costs to the appellants in this court and in the Appellate Division against the Workmen's Compensation Board.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and BROMLEY, JJ., concur.
Order reversed, etc. *Page 737